ORDER
PER CURIAM.
Appellant, Randall Winchester, appeals the judgment of the Circuit Court of Ralls County denying his motion for post-conviction relief pursuant to RSMo section 547.360 (Cum.Supp.1997) after an eviden-tiary hearing. We affirm.
We have reviewed the briefs of the parties, the transcript, and the legal file and find the judgment is not clearly erroneous and no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).